DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The IDSs submitted on 09/01/2020 and 04/26/2021 has been entered and considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit” “a prediction unit” “a determination unit” “a transmission unit” recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (paragraph [0031]-[0033]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. ("V2V Data Offloading for Cellular Network Based on the Software Defined Network (SDN) Inside Mobile Edge Computing (MEC) Architecture” , IEEE ACCESS, Vol. 6, 2018, pages 17741-17755, hereinafter “Huang”) in view of Sabella et al. (US 2020/0267518 A1, hereinafter “Sabella”).  
As to claim 1:   in view of Sabella 2020/0267518
Huang discloses a node apparatus that is connected to one or more base stations and controls data transmission by vehicles traveling in cells formed by the one or more base stations (see Figs. 2-3 and 9; Abstract; Sections I, III and IV-D; note: SDNi-MEC server = node apparatus; BS(s) = one or more base stations), the node apparatus comprising:
	an acquisition unit (receiver of SDNi-MEC server; Figs. 2-4 and 9) configured to acquire, from each of the one or more base stations, a measured traffic volume in a target cell, that is each of the cells formed by the one or more base stations (“each vehicle x reports/transmits its context, containing (1) the location derived using GPS, (2) speed, (3) direction, (4) IDs of the vehicles that x can detect beacons from, through BSs, to the context database of the SDNi-MEC server periodically”… “When vehicle 1 or 2 reports/transmits its context it is denoted as info. As shown in Figure 9, the BS sends PacketIn to the SDN controller of the SDNi-MEC server. The PacketIn triggers the packet sending event to inform the SDN controller of the SDNi-MEC server that a 4G/LTE path is established for data transmission between vehicle 1 and vehicle 2” … “Thus, the data transmission of this cellular networking link can be offloaded to the V2V path and the average throughput in cellular network increases immediately”; see sections I, III and IV; see Figs. 4 and 9; note: data transmission between vehicles = measured traffic volume);
	a prediction unit (processor of SDNi-MEC server; Figs. 2-4 and 9) configured to predict a traffic volume after a unit time in the target cell, based on the measured traffic volume acquired by the acquisition unit (“a LifeTime-based Network State Routing (LT-NSR) algorithm and a LifeTimebased Path Recovery (LT-PR) algorithm that can be executed in the SDN controller of the SDNi-MEC server. Using the proposed LT-NSR and LT-PR algorithms, all vehicle relationships are represented as a graph, in which (1) a node denotes a vehicle, (2) a link between two nodes denotes that these two vehicles are in mutual signal coverage and thus they can connect and communicate with each other directly, and (3) the weight of each link denotes the connection lifetime of the link, which can be derived based on their locations, speeds, and directions”; see section I; Fig. 4; note: connection lifetime of the link = predicted traffic volume);
	a determination unit (processor of SDNi-MEC server; Figs. 2-4 and 9)  configured to determine, upon [a message] regarding whether or not data transmission is permitted being received from a vehicle in the target cell, whether or not to permit data transmission by the vehicle, based on a prediction result of the prediction unit predicting the traffic volume, and on a volume of data to be transmitted by the vehicle, the volume of data being indicated by information included in the [message] (“Vehicles x, y and others that want to adopt the V2V VANET offloading function report/transmit their contexts to the SDNi-MEC server periodically. 1) SDN Controller of the SDNi-MEC server keeps checking whether there is a suitable V2V path, which is v1 ↔ v2 ↔ · · · ↔ vn, between vehicles x and y or not. For example, the path v1 ↔ v2 ↔ v3 that exists between x and y in Figure 3.  2) If it exists, then it denotes that v1, v2, . . . , vn can play the relay nodes that are able to forward packets from vehicle x/y to vehicle y/x. Thereafter, SDN Controller in the SDNi-MEC server notifies (i) vehicles x, v1, v2, . . . , vn, y to establish a V2V path in their routing tables and (ii) vehicles x and y to be able to use the V2V path (x ↔ v1 ↔ v2 ↔ · · · ↔ vn ↔ y) for their communication”;  see section III; “When vehicle 1 or 2 reports/transmits its context it is denoted as info. As shown in Figure 9, the BS sends PacketIn to the SDN controller of the SDNi-MEC server. The PacketIn triggers the packet sending event to inform the SDN controller of the SDNi-MEC server that a 4G/LTE path is established for data transmission between vehicle 1 and vehicle 2.”; see section  IV-D and section V-B, Fig. 9; note: vehicles that want to adopt V2V VANET = message regarding whether or not data transmission is permitted; data transmission between vehicles = volume of data); and
	a transmission unit (transmitter of SDNi-MEC server; Figs. 2-4 and 9)  configured to transmit, to the vehicle that has transmitted the [message], a response indicating whether or not to permit data transmission in accordance with the determination made by the determination unit (“the data transmission of this cellular networking link can be offloaded to the V2V path and the average throughput in cellular network increases immediately”; section V-B “SDNi-MEC server sends FlowMod
to modify the corresponding BS and the BS sends the switch message, which includes the V2V routing path, for modifying the corresponding vehicle routing tables”; see sections III and IV-D; Figs. 4 and 9 note: notification sent to vehicles to switch to the V2V path for V2V VANET offloading = permit data transmission).
	Huang does not explicitly disclose the message is an inquiry message.
	However, Sabella discloses the message is an inquiry message (authorization request; see Fig. 15; [0121]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella into Huang’s system/method as it would allow the message to be an inquiry message.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce latency and provide V2X service continuity (Sabella; [0034]-[0036]).
As to claim 14:
Huang discloses a method for controlling a node apparatus that is connected to one or more base stations and controls data transmission by vehicles traveling in cells formed by the one or more base stations (see Figs. 2-3 and 9; Abstract; Sections I, III and IV-D; note: SDNi-MEC server = node apparatus; BS(s) = one or more base stations), the method comprising: 
acquiring, from each of the one or more base stations, a measured traffic volume in a target cell, that is each of the cells formed by the one or more base stations (“each vehicle x reports/transmits its context, containing (1) the location derived using GPS, (2) speed, (3) direction, (4) IDs of the vehicles that x can detect beacons from, through BSs, to the context database of the SDNi-MEC server periodically”… “When vehicle 1 or 2 reports/transmits its context it is denoted as info. As shown in Figure 9, the BS sends PacketIn to the SDN controller of the SDNi-MEC server. The PacketIn triggers the packet sending event to inform the SDN controller of the SDNi-MEC server that a 4G/LTE path is established for data transmission between vehicle 1 and vehicle 2” … “Thus, the data transmission of this cellular networking link can be offloaded to the V2V path and the average throughput in cellular network increases immediately”; see sections I, III and IV; see Figs. 4 and 9; note: data transmission between vehicles = measured traffic volume); 
predicting a traffic volume after a unit time in the target cell, based on the measured traffic volume acquired in the acquiring (“a LifeTime-based Network State Routing (LT-NSR) algorithm and a LifeTimebased Path Recovery (LT-PR) algorithm that can be executed in the SDN controller of the SDNi-MEC server. Using the proposed LT-NSR and LT-PR algorithms, all vehicle relationships are represented as a graph, in which (1) a node denotes a vehicle, (2) a link between two nodes denotes that these two vehicles are in mutual signal coverage and thus they can connect and communicate with each other directly, and (3) the weight of each link denotes the connection lifetime of the link, which can be derived based on their locations, speeds, and directions”; see section I; Fig. 4; note: connection lifetime of the link = predicted traffic volume); 
determining, upon [a message] regarding whether or not data transmission is permitted being received from a vehicle in the target cell, whether or not to permit data transmission by the vehicle, based on a prediction result of predicting the traffic volume, and on a volume of data to be transmitted by the vehicle, the volume of data being indicated by information included in the [message] (“Vehicles x, y and others that want to adopt the V2V VANET offloading function report/transmit their contexts to the SDNi-MEC server periodically. 1) SDN Controller of the SDNi-MEC server keeps checking whether there is a suitable V2V path, which is v1 ↔ v2 ↔ · · · ↔ vn, between vehicles x and y or not. For example, the path v1 ↔ v2 ↔ v3 that exists between x and y in Figure 3.  2) If it exists, then it denotes that v1, v2, . . . , vn can play the relay nodes that are able to forward packets from vehicle x/y to vehicle y/x. Thereafter, SDN Controller in the SDNi-MEC server notifies (i) vehicles x, v1, v2, . . . , vn, y to establish a V2V path in their routing tables and (ii) vehicles x and y to be able to use the V2V path (x ↔ v1 ↔ v2 ↔ · · · ↔ vn ↔ y) for their communication”;  see section III; “When vehicle 1 or 2 reports/transmits its context it is denoted as info. As shown in Figure 9, the BS sends PacketIn to the SDN controller of the SDNi-MEC server. The PacketIn triggers the packet sending event to inform the SDN controller of the SDNi-MEC server that a 4G/LTE path is established for data transmission between vehicle 1 and vehicle 2.”; see section  IV-D and section V-B, Fig. 9; note: vehicles that want to adopt V2V VANET = inquiry; data transmission between vehicles = volume of data); and 
transmitting, to the vehicle that has transmitted the [message], a response indicating whether or not to permit data transmission in accordance with the determination (“the data transmission of this cellular networking link can be offloaded to the V2V path and the average throughput in cellular network increases immediately”; section V-B “SDNi-MEC server sends FlowMod to modify the corresponding BS and the BS sends the switch message, which includes the V2V routing path, for modifying the corresponding vehicle routing tables”; see sections III and IV-D; Figs. 4 and 9 note: notification sent to vehicles to switch to the V2V path for V2V VANET offloading = permit data transmission).
	Huang does not explicitly disclose the message is an inquiry message.
	However, Sabella discloses the message is an inquiry message (authorization request; see Fig. 15; [0121]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella into Huang’s system/method as it would allow the message to be an inquiry message.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce latency and provide V2X service continuity (Sabella; [0034]-[0036]).
As to claim 15:
Huang discloses a non-transitory computer-readable storage medium storing a program (processor, memory and program of SDNi-MEC server; Figs. 2-4 and 9) for causing a computer to perform a method for controlling a node apparatus that is connected to one or more base stations and controls data transmission by vehicles traveling in cells formed by the one or more base stations (see Figs. 2-3 and 9; Abstract; Sections I, III and IV-D; note: SDNi-MEC server = node apparatus; BS(s) = one or more base stations), the method comprising: 
acquiring, from each of the one or more base stations, a measured traffic volume in a target cell, that is each of the cells formed by the one or more base stations (“each vehicle x reports/transmits its context, containing (1) the location derived using GPS, (2) speed, (3) direction, (4) IDs of the vehicles that x can detect beacons from, through BSs, to the context database of the SDNi-MEC server periodically”… “When vehicle 1 or 2 reports/transmits its context it is denoted as info. As shown in Figure 9, the BS sends PacketIn to the SDN controller of the SDNi-MEC server. The PacketIn triggers the packet sending event to inform the SDN controller of the SDNi-MEC server that a 4G/LTE path is established for data transmission between vehicle 1 and vehicle 2” … “Thus, the data transmission of this cellular networking link can be offloaded to the V2V path and the average throughput in cellular network increases immediately”; see sections I, III and IV; see Figs. 4 and 9; note: data transmission between vehicles = measured traffic volume); 
predicting a traffic volume after a unit time in the target cell, based on the measured traffic volume acquired in the acquiring (“a LifeTime-based Network State Routing (LT-NSR) algorithm and a LifeTimebased Path Recovery (LT-PR) algorithm that can be executed in the SDN controller of the SDNi-MEC server. Using the proposed LT-NSR and LT-PR algorithms, all vehicle relationships are represented as a graph, in which (1) a node denotes a vehicle, (2) a link between two nodes denotes that these two vehicles are in mutual signal coverage and thus they can connect and communicate with each other directly, and (3) the weight of each link denotes the connection lifetime of the link, which can be derived based on their locations, speeds, and directions”; see section I; Fig. 4; note: connection lifetime of the link = predicted traffic volume); 
determining, upon [a message] regarding whether or not data transmission is permitted being received from a vehicle in the target cell, whether or not to permit data transmission by the vehicle, based on a prediction result of predicting the traffic volume, and on a volume of data to be transmitted by the vehicle, the volume of data being indicated by information included in the [message] (“Vehicles x, y and others that want to adopt the V2V VANET offloading function report/transmit their contexts to the SDNi-MEC server periodically. 1) SDN Controller of the SDNi-MEC server keeps checking whether there is a suitable V2V path, which is v1 ↔ v2 ↔ · · · ↔ vn, between vehicles x and y or not. For example, the path v1 ↔ v2 ↔ v3 that exists between x and y in Figure 3.  2) If it exists, then it denotes that v1, v2, . . . , vn can play the relay nodes that are able to forward packets from vehicle x/y to vehicle y/x. Thereafter, SDN Controller in the SDNi-MEC server notifies (i) vehicles x, v1, v2, . . . , vn, y to establish a V2V path in their routing tables and (ii) vehicles x and y to be able to use the V2V path (x ↔ v1 ↔ v2 ↔ · · · ↔ vn ↔ y) for their communication”;  see section III; “When vehicle 1 or 2 reports/transmits its context it is denoted as info. As shown in Figure 9, the BS sends PacketIn to the SDN controller of the SDNi-MEC server. The PacketIn triggers the packet sending event to inform the SDN controller of the SDNi-MEC server that a 4G/LTE path is established for data transmission between vehicle 1 and vehicle 2.”; see section  IV-D and section V-B, Fig. 9; note: vehicles that want to adopt V2V VANET = inquiry; data transmission between vehicles = volume of data); and 
transmitting, to the vehicle that has transmitted the [message], a response indicating whether or not to permit data transmission in accordance with the determination (“the data transmission of this cellular networking link can be offloaded to the V2V path and the average throughput in cellular network increases immediately”; section V-B “SDNi-MEC server sends FlowMod to modify the corresponding BS and the BS sends the switch message, which includes the V2V routing path, for modifying the corresponding vehicle routing tables”; see sections III and IV-D; Figs. 4 and 9 note: notification sent to vehicles to switch to the V2V path for V2V VANET offloading = permit data transmission).
	Huang does not explicitly disclose the message is an inquiry message.
	However, Sabella discloses the message is an inquiry message (authorization request; see Fig. 15; [0121]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella into Huang’s system/method as it would allow the message to be an inquiry message.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce latency and provide V2X service continuity (Sabella; [0034]-[0036]).
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476